USCA11 Case: 21-10203      Date Filed: 12/29/2021      Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-10203
                   Non-Argument Calendar
                  ____________________

BONIFACIO CRISOSTOMO-CARDONA,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A098-719-039
                   ____________________
USCA11 Case: 21-10203         Date Filed: 12/29/2021     Page: 2 of 8




2                       Opinion of the Court                 21-10203


Before ROSENBAUM, GRANT, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Bonifacio Crisostomo-Cardona seeks review of the Board of
Immigration Appeals’ (“BIA”) final order affirming the Immigra-
tion Judge’s (“IJ”) denial of his motion to rescind his in absentia or-
der of removal and reopen his immigration proceedings under the
Immigration and Nationality Act (“INA”). On appeal, Crisostomo-
Cardona, a native and citizen of Guatemala, argues that he was de-
prived of procedural due process because he did not receive notice
of his removal hearing. He states that he did receive proper notice
because: (1) he did not receive an oral warning in his native lan-
guage of the contents of the notice to appear that he was personally
served with and (2) his subsequently mailed notice of hearing and
in absentia removal order was returned undelivered. He also ar-
gues that, in an application attached to his motion, he established a
prima facie showing for protection under the Convention Against
Torture (“CAT”), which the BIA and the IJ failed to consider.
                                  I.
       We review the BIA’s decision as the final judgment, except
to the extent it expressly adopts the IJ’s opinion or reasoning. Pe-
rez-Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1306 (11th Cir.
2019). When the BIA adopts the IJ’s reasoning, we review both
decisions. Id. Here, the BIA expressly adopted the IJ’s decision and
USCA11 Case: 21-10203         Date Filed: 12/29/2021    Page: 3 of 8




21-10203               Opinion of the Court                         3

added its own observations. Thus, we review both decisions on
appeal. See Perez-Zenteno, 913 F.3d at 1306.
       We review the denial of a motion to reopen an immigration
proceeding for an abuse of discretion, under which we will only
determine whether the BIA exercised its discretion arbitrarily or
capriciously. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.
2009). The BIA abuses its discretion when it misapplies the law in
reaching its decision, or when it fails to follow its own precedents
without providing a reasoned explanation for doing so. Ferreira v.
U.S. Att’y Gen., 714 F.3d 1240, 1243 (11th Cir. 2013). The moving
party bears a heavy burden, as motions to reopen in the context of
removal proceedings are particularly disfavored. Zhang v. U.S.
Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009).
        We review the BIA’s conclusions of law de novo and its fac-
tual findings under the “substantial evidence test.” Lopez v. U.S.
Att’y Gen., 914 F.3d 1292, 1297 (11th Cir. 2019). Under the highly
deferential substantial evidence test, we must affirm the agency’s
factual findings if they are “supported by reasonable, substantial,
and probative evidence on the record considered as a whole.” Id.
(quotations marks omitted). We view the evidence in the light
most favorable to the agency’s decision and draw all reasonable in-
ferences in favor of that decision. Perez-Zenteno, 913 F.3d at 1306.
Even if the record could support multiple conclusions, we “must
affirm the agency’s decision unless there is no reasonable basis for
that decision.” Id. (quotation marks omitted). To reverse an
USCA11 Case: 21-10203        Date Filed: 12/29/2021     Page: 4 of 8




4                      Opinion of the Court                21-10203

agency fact finding, we must find that the record compels reversal.
Id.
       Claims that the BIA failed to give reasoned consideration to
an issue or claims of legal error are questions of law. Jeune, 810
F.3d at 799. In a reasoned-consideration analysis, we look to
whether the BIA has considered the issues raised and announced
its decision in terms sufficient to enable a reviewing court to per-
ceive that it has heard and thought and not merely reacted. Id. at
803. We do not require that the BIA specifically address each of the
applicant’s claims. Shkambi, 584 F.3d at 1048. Ultimately, the BIA
does not give reasoned consideration to a claim when it misstates
the contents of the record, fails to adequately explain its rejection
of logical conclusions, or provides justifications for its decision
which are unreasonable and do not respond to any arguments in
the record. Jeune, 810 F.3d at 803.
       Individuals in deportation proceedings are entitled to due
process of law under the Fifth Amendment. Lapaix v. U.S. Att’y
Gen., 605 F.3d 1138, 1143 (11th Cir. 2010). Due process requires
that an alien be given notice and an opportunity to be heard in their
removal proceedings. Id. To establish a due process violation, a
petitioner must show both a deprivation of liberty without due
process and substantial prejudice. Id. To establish “substantial
prejudice,” the petitioner must show that, in the absence of the al-
leged violations, the outcome of the proceeding would have been
different. Id.
USCA11 Case: 21-10203         Date Filed: 12/29/2021     Page: 5 of 8




21-10203                Opinion of the Court                         5

       The INA provides that an IJ shall conduct proceedings to de-
termine whether an alien is removable from the United
States. INA § 240(a)(1), 8 U.S.C. § 1229a(a)(1). If an alien is ordered
removed in absentia after failing to attend his removal proceedings,
generally the alien may file a motion to reopen within 180 days af-
ter the order of removal, if the alien demonstrates (1) an excep-
tional circumstance or (2) that he did not receive notice in accord-
ance with paragraph (1) or (2) of section 1229(a). INA
§ 240(b)(5)(C)(i)-(ii), 8 U.S.C. § 1229a(b)(5)(C)(i)-(ii). Under
§ 1229(a)(1) the alien must be served in person or by mail with a
NTA specifying, among other things, the requirement that the al-
ien provide address and telephone contact information, the conse-
quences of failing to appear for the alien’s removal hearing, and the
time and place where the proceedings will be held. INA § 239(a)(1),
8 U.S.C. § 1229(a)(1); see also 8 CFR § 1003.18(b). Neither
§ 1229(a)(1) nor the regulations require oral notice of this infor-
mation in the alien’s native language. INA § 239(a)(1), 8 U.S.C.
§ 1229(a)(1); 8 CFR § 1003.18(b). Under § 1229(a)(2), the alien must
also receive notice of a change in the time or place of the proceed-
ings. INA § 239(a)(2), 8 U.S.C. § 1229(a)(2); see also 8 CFR
§ 1003.18(b).
       Whether an alien received sufficient notice of his removal
hearing is an issue of fact. Contreras-Rodriguez v. U.S. Att’y Gen.,
462 F.3d 1314, 1317 (11th Cir. 2006). Where the motion to reopen
is based on lack of notice, our review is limited to the validity of
the notice provided to the alien, the reasons for the alien not
USCA11 Case: 21-10203        Date Filed: 12/29/2021     Page: 6 of 8




6                      Opinion of the Court                21-10203

attending the proceeding, and the alien’s removability. Id.; INA
§ 240(b)(5)(D), 8 U.S.C. § 1229a(b)(5)(D).
        In this case, the BIA did not abuse its discretion by denying
Crisostomo-Cardona’s motion to rescind his in absentia removal
order and reopen his immigration proceedings. Because Crisos-
tomo-Cardona did not deny or present any evidence disputing that
he had been personally served with a NTA, and the NTA con-
formed with the statutory requirements, he has not shown a lack
of notice or due process error, and the record does not compel re-
versal. Accordingly, we deny Crisostomo-Cardona’s petition in
this respect.
                                 II.
       We review de novo our own jurisdiction. Jeune v. U.S. Att’y
Gen., 810 F.3d 792, 799 (11th Cir. 2016). We must inquire into sub-
ject-matter jurisdiction sua sponte whenever it may be lacking.
Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir.
2005). We lack jurisdiction to consider a claim raised in a petition
for review unless the petitioner has exhausted his administrative
remedies. See INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); see also
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th
Cir. 2006) (holding that issue was unexhausted, even after the BIA’s
sua sponte exhaustion of this issue, where petitioner failed to chal-
lenge the determination in both his notice of appeal and brief be-
fore the BIA).
USCA11 Case: 21-10203        Date Filed: 12/29/2021     Page: 7 of 8




21-10203               Opinion of the Court                        7

       Unadorned conclusory statements and passing references to
an issue do not satisfy the exhaustion requirements. Jeune, 810
F.3d at 800. To properly raise a claim before the BIA, the petitioner
must raise it in a manner that permits the BIA a “full opportunity”
to consider it and compile a record adequate for judicial review.
Amaya-Artunduaga, 463 F.3d at 1250. The petitioner must raise
both the core issue and set out any discrete arguments he relies on
in support of that claim before the BIA. Id.; see, e.g., Shkambi v.
U.S. Att’y Gen., 584 F.3d 1041, 1048 n.4 (11th Cir. 2009) (dismissing
as unexhausted petitioner’s specific argument that the IJ had en-
gaged in speculation when discrediting his testimony, where the
petitioner had contested only the broader adverse-credibility find-
ing before the BIA).
        Here, as to Crisostomo-Cardona’s claim that the IJ erred by
failing to consider his CAT claim in analyzing whether to reopen
his immigration proceedings, because he failed to raise this claim
before the BIA, it is unexhausted, and, thus, we lack jurisdiction to
consider it. Additionally, as to his claim that the BIA erred in this
same respect, because the BIA adopted the IJ’s decision, which
stated that it had it had carefully reviewed the entire record; an-
nounced a decision in terms sufficient to enable our Court to per-
ceive it had heard the issues raised before it; and was not required
to address each of Crisostomo-Cardona’s claims specifically, it did
not err by failing to separately consider whether Crisostomo-Car-
dona had established a prima facie CAT claim. Accordingly, we
dismiss Crisostomo-Cardona’s petition in part as to his claim that
USCA11 Case: 21-10203        Date Filed: 12/29/2021    Page: 8 of 8




8                      Opinion of the Court               21-10203

the IJ failed to consider whether he had established a prima facie
CAT claim, and we deny his petition in part as to his claim that the
BIA failed to consider whether he had established a prima facie
CAT claim.
      PETITION DENIED IN PART, DISMISSED IN PART.